HOUGH, Circuit Judge
(after stating the facts as above).  Two questions are here raised; the .first that plaintiff did not make put a prima facie case. We have above recited what we think was proven and no question of law would be elucidated by going into the matter further. It is held that plaintiff gave enough evidence to warrant a verdict, in the absence of any controverting proof.
The other question is whether the above-quoted statement of the answer, viz. the denial of any “knowledge or information sufficient to form a belief” that plaintiff «* • • ;heretofore sold and delivered to the defendant divers goods, wares, and merchandise, for which plaintiff has been paid in full” should be treated as an allegation that the purchaser (defendant below) had procured from plaintiff below an agreement that payment of the amount of the credit should be payment 'for all the steel shipped from Montreal, no matter how much there was of it. This was substantially the only defense that plaintiff in error had, and it attempted to show an oral modification of the written contract to the effect above stated.
It is quite true that the pleading as it stands is absurd. It is said that if plaintiff below did not intend to accept this as a plea of payment, it should have moved against the pleading and not permitted the ease to go to trial in such form. We perceive no obligation on a plaintiff to seek to amend mere absurdities in a defendant’s- answer. The pleading as it stood denied aE the material allegations of the complaint. There was an issue, and a plain one. In the light of what is now admitted, and was certainly known to this plaintiff in error, that issue was not weE chosen, to say the least; but, as it stood, we see no reason why plaintiff below should have paid any attention to such nonsense as the denial of information and belief we have quoted. Much less can plaintiff below be blamed for not discerning in this meaningless form of words an affirmative plea of payment.
Judgment affirmed, with costs.